DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment filed by applicant on 11/04/2022. It is noted that in the amendment, applicant has made changes to the drawings and the claim(s). There is not any change being made to the specification.
	A) Regarding to the drawings, applicant has submitted a replacement sheet contained corrected figure 2; and
B) Regarding to the claims, applicant has amended claim 1. There is not any claim being added into or canceled from the application. The pending claims are claims 1 and 4-15 which claims are examined in the present office action. Note that claims 2-3 were canceled in the Pre-amendment of 9/9/2020.
Response to Arguments
3.         Regarding to the rejection of claims 1 and 4-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 08/25/2022, the amendments to the claim 1 as provided in the amendment of 11/04/2022 and applicant’s arguments as provided in the mentioned amendment, pages 6-7, have been fully considered and are sufficient to overcome the rejection of the mentioned claims set forth in the mentioned office action.
Drawings
4.	The replacement sheet contained corrected figure 2 was received by the Office on 11/04/2022. As a result of the change to the drawings, the application contains a total of three sheets of figures 1-3 which includes one sheet of figure 3 as filed on 6/26/2020,  one replacement sheet contained figure 1 as filed on 6//2022, and one replacement sheet contained figure 2 as filed on 11/04/2022.  The mentioned three sheets of figures 1-3 are now approved by the examiner.
Claim Rejections - 35 USC § 102
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.       Claims 1, 6-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US Patent No. 8,705,178, of record).
Fujita discloses a microscope objective lens for use in a microscope. 
a) Regarding to the features recited in present claim 1, the microscope objective lens of the Embodiment 2 as described in columns 1 and 4-6 and shown in Fig. 4 comprises the following features:
a1) a first positive lens group (G1), a second positive lens group (G2), a third negative lens group (G3), and a fourth positive lens group (G4) arranged in that order from an object side; and
a2) the second positive lens is moveable along an optical axis while each of the first, third and fourth lens group is stationary for the purpose of correcting image aberrations. It is noted that since there is only the second lens group moves while the first and third lens groups are stationary thus a sum of a distance between the second lens group and the first lens group and of a distance between the second lens group and the third lens group is always a constant when the second lens group is moving; and
a3) Regarding to the feature related to the corrective effect of the second lens group being predetermined such that the spherical aberration is minimized for a light incidence that corresponds to a mean numerical aperture that lies between 0.65 and 0.75 times a nominal aperture of the immersion objective lens as recited in claim 1 lines 13-16, such feature is read/provided by Fujita as the numerical aperture of the microscope objective lens is 0.68 which is inside the range as claimed. It is noted that the claim was amended by the amendment filed by applicant on 11/04/2022 in which the terms “mean numerical aperture” has been changed to –numerical aperture--, see amended claim 1 on line 15.
b) Regarding to the features recited in present claims 6  and 7, the second positive lens group (G2) comprises a cemented lens constituted by a negative meniscus lens (L4) and a positive biconvex lens (L5).
c) Regarding to the features recited in present claims 8 and 9, the third negative lens group (G3) comprises a cemented lens constituted by a positive biconvex lens (L7) and a negative biconcave lens (L8).
d) Regarding to the features recited in present claims 10 and 11, the fourth positive lens group (G4) comprises a negative meniscus lens (L9) and a positive meniscus les (L10).
e) Regarding to the feature recited in present claim 14, the microscope objective lens provided by Fujita is a microscope objective lens for use in a microscope.
Regarding to the recitation that the objective lens is an immersion objective lens as recited in the claim, such a recitation has not been given patentable weight because the recitation occurs in the preamble.  There is not any feature/limitation related to the so-called “immersion” being provided in the claim.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.       Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Redford (US Publication No 2011/0069381, of record).
It is noted that while Fujita discloses that the second lens group is moved with respect to the first and third lens groups for the purpose of correction/compensation for spherical aberrations; however, Fujita does not clearly disclose a manually operation drive or motor-driven drive for moving the second lens group; however, the use of a mechanism for driving either in a manual or motorized drive manner is considered as an inherent feature from the microscope objective lens provided by Fujita since the movement of the second lens group has to perform by an operation of a mechanical drive so that the second lens group can move. Further, a lens system having a lens movable by a manual or motorized drive for correction/compensation of spherical aberrations is disclosed in the art as can be seen in the lens system provided by Redford, see paragraphs [0024]-[0027]. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize a mechanism for either manually or motorized drive the lens for correction/compensation image aberrations as suggested by Redford to meet a particular application.
10.       Claim 15, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Saito et al (US Patent No. 7,869,132, of record).
It is noted that while Fujita discloses that the objective lens is used in a microscope, Fujita does not clearly disclose that the microscope is a confocal/multiphoton/lightsheet microscope. 
However, such a recitation of the microscope in present claim 15 is merely that of an intended use of the microscope objective lens. Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, a microscope objective lens having lens groups for use in a scanning microscope that employs multiphoton excitation to observe a specimen is disclosed in the art as can be seen in the microscope provided by Saito et al. See Abstract, for example.
Thus, it would have been obvious to one skilled to utilize the microscope objective lens as provided by Fujita in a scanning microscope that employs multiphoton excitation to observe a specimen as suggested by Saito et al for the purpose of viewing the images of the specimen.
Allowable Subject Matter
11.	Claims 4-5 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
The immersion objective lens for a microscope as recited in the dependent claim 4 is allowable with respect to the prior art, in particular, the US Patent No. 8,705,178 by the limitations regarding to the lens structure of the first lens group. In particular, while the objective lens provided by the mentioned Patent discloses a first positive lens group (G1), a second positive lens group (G2), a third negative lens group (G3), and a fourth positive lens group (G4) arranged in that order from an object side; however, the mentioned Patent does not disclose that the first lens group comprises a cemented lens and a positive lens wherein the cemented lens is constituted by a first positive lens and a negative lens as recited in present claim 4.

Conclusion
13.	 The Germany reference No. 10 2008 006 826 is cited as of interest in that it discloses an immersion objective lens having a first positive lens group, a second positive lens group, a third negative lens group, and a fourth positive lens group arranged in that order from an object side.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872